Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an ingot holding unit”, “an ultrasonic wave oscillating unit”, “a water supplying unit” and “a peeling unit” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. As noticed in page 9, lines 6-12, the ingot holding unit includes a cylindrical base 12, a cylindrical holding table 14, and a motor.  As noticed in page 11, line 24 and page 12, lines 1-2, the ultrasonic wave oscillating unit is formed from a piezoelectric ceramic or the like.  As noticed in page 12, lines 3-10, the water supplying unit includes a cylindrical connection port 30, a nozzle 32, and a nozzle lift mechanism (not depicted).  As noticed in page 13, lines 14-16, and page 14, lines 1-3, the peeling unit is a circular disk-shaped peeling unit formed with a plurality of suction holes (not depicted).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the thickness" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
In claim 1, line 4, the limitation “transmitted through the ingot to the ingot” is unclear what is being claimed.  Is the laser beam transmitted through the ingot or to the ingot?
In claim 2, the limitations “a laser beam”, “a wavelength”, “ a focal point” and “a depth” are unclear if they are referring to the same laser beam, wavelength, focal point  and depth recited in independent claim 1.
In claim 2, the limitations “a modified portion” and “a crack” are unclear if they are referring to the same modified portion and crack recited in dependent claim 2.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Hirata (US 2016/0228983) in view of Koyanagi (US 2016/0013613).
Regarding claim 1, Hirata teaches a peeling apparatus (Fig. 1) for peeling off a wafer (27) from an ingot (11) formed therein with a peel-off layer (23) by applying a laser beam of such a wavelength as to be transmitted through the ingot to the ingot, with a focal point of the laser beam positioned at a depth corresponding to the thickness of the wafer (p.0011; p.0038), the peeling apparatus comprising: an ingot holding unit (26) holding the ingot with an ingot portion corresponding to the wafer being faced up (as shown in Fig. 2 and 4); an ultrasonic wave oscillating unit (62) which has an end face facing the ingot portion corresponding to the wafer and which oscillates an ultrasonic wave (as shown in Fig. 10; p.0058; p.0061); a water supplying unit (60) supplying water to an area between the ingot portion corresponding to the wafer and the end face of the ultrasonic wave oscillating unit (as shown in Fig. 10); and a peeling unit (54) which holds the ingot portion corresponding to the wafer (p.0034).

Koyanagi teaches holding an ingot (25) with suction and peeling off the wafer from the ingot (p.0030; p.0040-0041; as shown in Fig. 10A-10B).
Therefore, it would have it would have been prima facie obvious to one of ordinary skill in the art at the time of invention was made to have modified the peeling unit of Hirata, with Baer, by providing suction as part of the peeling unit, for an easier peeling process.
Regarding claim 2, Hirata and Koyanagi combined teach the peeling apparatus as set forth above, wherein the ingot is a single crystal SiC ingot (Hirata; p.0032) having a c-axis (Hirata; 19) and a c-plane (Hirata; 21) orthogonal to the c-axis (Hirata; as shown in Fig. 3B; p.0033), and the peel-off layer is a peel-off layer including a modified portion (Hirata; 23) and a crack (Hirata; 25), the modified portion and the crack being formed by a process in which a laser beam of such a wavelength as to be transmitted through single crystal SiC is applied to the single crystal SiC ingot (Hirata; p.0011; p.0038-0040), with a focal point of the laser beam positioned at a depth corresponding to the thickness of the wafer from an end face of the single crystal SiC ingot, to form the modified portion in which SiC has been separated into Si and C and the crack which is formed isotropically in the c-plane (Hirata; p.0011; p.0038-0040).
Regarding claim 3, Hirata and Koyanagi combined teach the peeling apparatus as set forth above, wherein the ingot is the single crystal SiC ingot (Hirata; p.0032) in which the c-axis is inclined relative to a perpendicular (Hirata; 17) to the end face of the single crystal SiC ingot (Hirata; as shown in Fig. 3A-3B; p.0038-0039) and an off angle .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 2016/0158882, US 2016/0193691 and US 2016/0228985.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBA T ROSARIO-APONTE whose telephone number is (571)272-9325. The examiner can normally be reached M to F; 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/ALBA T ROSARIO-APONTE/Examiner, Art Unit 3761                                                                                                                                                                                             
01/07/2022
/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761